                              UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                               *       CRIMINAL ACTION

versus                                                         *       NO. 07-337

AZIZI ANSARI                                                   *       SECTION "L"


                                       ORDER & REASONS

         Before the Court is Defendant Azizi Ansari’s motion to reduce his sentence pursuant to

18 U.S.C. § 3582(c)(2). R. Doc. 124. Ansari filed this motion pro se. This is Mr. Ansari’s fourth

motion seeking a sentence reduction.

   I. BACKGROUND

      On November 7, 2007, Defendant Azizi Ansari pleaded guilty to a one-count Bill of

Information for violating 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(c), all in violation of 21 U.S.C.

§ 846. R. Doc. 27. Ansari entered into a plea agreement, pursuant to which the Government

agreed “to bring to the attention of the Court any cooperation rendered by the defendant[] prior

to sentencing.” Id. at 3. The plea agreement noted, however, that

         The United States may, but shall not be required to make a motion or provide a
         letter to the Court requesting the Court to impose a sentence below the sentence
         contemplated by the sentencing guidelines or to request the Court to impose any
         sentence within the statutory maximum term of imprisonment and fine allowed by
         law. It shall be in the sole discretion of the United States Attorney as to whether a
         motion requesting the Court to impose a sentence below the sentence contemplated
         by the sentencing guidelines should be filed or to impose any sentence within the
         statutory maximum term of imprisonment and fine allowed by law.

Id. (emphasis added). On February 25, 2010, this Court sentenced Ansari to 240 months

imprisonment. R. Doc. 93. Ansari did not appeal his conviction or the sentence.

     On July 6, 2010, Ansari filed a pro se Motion for Transcripts to allow him to proceed with

                                                   1
a request for relief under 28 U.S.C. § 2255. R. Doc. 95. The Court denied the motion on

November 5, 2013 finding Ansari was not entitled to transcripts, as he did not have a § 2255

motion pending. R. Doc. 101. Thereafter, on June 2, 2015, Ansari filed a motion seeking a

reduction of his sentence pursuant to 28 U.S.C. § 2255. R. Doc. 103. The Court denied the

motion on March 18, 2016, as in his plea agreement, Ansari agreed “not to contest [his]

sentence[] in any post conviction proceeding, including but not limited to a proceeding under

Title 28, U.S.C. § 2255.” R. Doc. 107. Ansari appealed this order on March 11, 2016, R. Doc.

106, which the Fifth Circuit dismissed as frivolous on May 16, 2017, R. Doc. 118.

     On June 2, 2015, Ansari again sought to reduce his sentence, this time pursuant to 18

U.S.C. § 3582(c)(2), R. Doc. 103, which the Court denied on March 1, 2016, R. Doc. 105. Mr.

Ansari appealed this order on March 11, 2016, R. Doc. 106, which the Fifth Circuit also denied

as frivolous, R. Doc. 118.

     On November 30, 2018, Ansari again moved for a reduction of sentence, this time styling

his motion as a “Motion for Collection of Rule 35 Credit.” R. Doc. 120. This Court denied this

motion on December 5, 2018. R. Doc. 121.

   II. PRESENT MOTION [R. Doc. 124]

          In his fourth motion seeking a reduction of sentence, Mr. Ansari again points to 18

U.S.C. § 3582(c)(2). Mr. Ansari has already sought a reduction of his sentence pursuant to this

statute, R. Doc. 103, which the Court denied, R. Doc. 105 at 1. As a result, the Court will DENY

this motion as MOOT.

   III.      CONCLUSION

          For the foregoing reasons,

          IT IS ORDERED that Defendant Azizi Ansari’s motion to reduce his sentence pursuant

                                                  2
to 18 U.S.C. § 3582(c)(2), R. Doc. 124, be and hereby is DENIED AS MOOT.




      New Orleans, Louisiana this 29th day of March, 2019.


                                       __________________________________________
                                                       Eldon E. Fallon
                                                  U.S. District Court Judge




cc:   Azizi Ansari
      Federal Correctional Institution, 30027-086
      P.O. Box 9000
      Safford, AZ 85548




                                              3
